Mr. Justice Yantis delivered the opinion of the court: There is no dispute of facts as to this claim. It appears that during June and July of 1927 complainant, in compliance with an order of the Illinois Commerce Commission, made at the instance of the Division of Highways, expended $209.15 in removing obstructions at a grade crossing in connection with S. B. I. Route No. 18. The location of the route was changed under a decision of the Supreme Court, and the Department of Public Works and Buildings was thereafter unable to expend any money in connection with the location as originally planned, and for that reason the said claim of $209.15 has remained unpaid. It appears from the record that the claim is correct and that the claimant was acting in good faith when the claim arose, and the work was done; that same is in pursuance of a legal agreement between the parties, and the claim should be paid. Claim is allowed, and an award recommended in the sum of Two Hundred Nine and 15/100 Dollars ($209.15).